Mr. Justice Bean,
dissenting.
The specific performance of a parol contract for the conveyance of real estate will not be enforced under any circumstances, unless the terms of the contract are shown, by full, complete and satisfactory proof, to have been so precise that neither party could reasonably misunderstand them: Odell v. Morin, 5 Or. 96; Wagonblast v. Whitney, 12 Or. 83 (6 Pac. 399); Knight v. Alexander, 42 Or. 521 (71 Pac. 657). I am not satisfied that this requirement has been met by the testimony in this case. Affirmed.